Butler, D. J.,
(orally.) Judgment, must be entered for the plaintiff on the verdict. The language “the total amount of deduction, if any, to be made therefrom,” found in specification 3 of section 4538, applies only to wages due the deceased mentioned in this specification. The proceeds of the effects of the deceased must be paid to the shipping commissioner or accounted for, as provided by the section. No deductions from such proceeds can be .made on account of any claim due the vessel by the deceased.
The question stated in the opinion of the district judge was argued also before Circuit Court Judge McKennaN, as if on a.writ of error from the circuit court, who said:
I am entirely satisfied that the judgment directed by the district judge is right, and therefore concur with him in the construction given to the act of congress.